Citation Nr: 0408653	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-16 557	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals July 1998 decision that denied an 
appeal for restoration of a total disability rating for 
schizophrenia. 


REPRESENTATION

Moving party represented by:  Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The moving party (also referred to as the "veteran") had 
active service from October 1968 to October 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
the motion for revision or reversal on the grounds of CUE in 
a July 1998 Board decision, in which the Board denied the 
appeal for entitlement to restoration of a total disability 
rating for schizophrenia.  

The Board notes that the veteran's claims file (apparently 
constituting two volumes) has been misplaced and that only a 
rebuilt folder is available.  In May 2001, the Board informed 
the veteran that the claims file had not been received at the 
Board.  The Board advised the veteran of the same in a 
December 2002 decision on a motion for CUE.

The Board issued a decision in December 2002 which was 
subsequently vacated by a June 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Appellee's Motion for Remand supporting the Court's order 
reflects that the December 2002 Board decision was vacated 
and remanded for VA "to make further efforts to assist 
Appellant with the reconstruction of his claims file," and 
for the Board to "address what affect the loss of 
Appellant's c-file had on its consideration of his claim for 
CUE."  


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  VA has met its duty to assist the veteran in locating and 
reconstructing his claims file, including allowing the 
veteran the opportunity to supply materials to assist in the 
reconstruction of his claims file, and the loss of such file 
did not prejudice the Board's ability to decide the veteran's 
CUE motion.

3.  The July 1998 Board decision that denied an appeal for 
restoration of a total disability rating for schizophrenia 
was adequately supported by the evidence then of record and 
was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
July 1998, were not before the Board in July 1998, or that 
the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2003); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

2.  The Board's July 1998 decision to deny the appeal for 
restoration of a total disability rating for schizophrenia is 
not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West. 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The Court has held 
that the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not apply 
to motions for CUE in previous Board decisions.  See Livesay, 
15 Vet. App. 178-79. 

The Board notes that the veteran's claims file (apparently 
constituting two volumes) has been misplaced and that only a 
rebuilt folder is available; however, a copy of the Board's 
July 1998 decision is a part of the reconstructed claims 
file.  Previous efforts by VA beginning in 2001 to locate the 
veteran's claims file, including requests to the VA Medical 
Center, and attempts at tracking the claims file through the 
VACOLS system, have been unsuccessful.  In May 2001, the 
Board informed the veteran that the claims file had not been 
received at the Board.  In an October 2001 letter, the 
veteran's attorney indicated that the RO had been unable to 
located the veteran's claims file for the previous year and a 
half.  In subsequent correspondence, the veteran's attorney 
acknowledges the fact that the veteran's claims file was 
missing, and that multiple attempts to locate it had been 
unsuccessful.   In November 2002, the veteran's attorney 
noted that the veteran's claims file had been lost, and 
indicated that, if a responsive communication were not 
received from VA within 30 days, she would pursue a "Writ to 
demand adjudication."  In December 2002 in a (now vacated) 
Board decision on a motion for CUE, the Board advised the 
veteran of the missing claims file.  

Subsequent to the Court's June 2003 order, in electronic mail 
dated November 24, 2003, the Board requested the RO to again 
attempt to locate the veteran's missing claims file, and for 
the RO to request from the VA Medical Center or VA treatment 
facility copies of six specifically identified documents 
(that had been identified in the July 1998 Board decision).  
Subsequent to the Court's June 2003 order, in a letter dated 
in February 2004, the Board also advised the veteran and his 
attorney that the claims folder was missing, and that VA had 
tried unsuccessfully to reconstruct the claims file.  The 
Board requested the veteran to submit to the Board copies of 
any documents he had sent to VA, that VA had sent to him, or 
that were a part of his claims file on or before July 1998.  
The February 2004 Board letter requested the veteran to send 
copies of any of the documents mentioned in the July 1998 
Board decision, and specifically identified these documents 
to the veteran by date and description.  The record reflects 
that, subsequent to the Board's February 2004 letter to the 
veteran and his attorney, neither the veteran nor his 
attorney has sent copies of any of the requested documents or 
indicated that the veteran has possession of any copies of 
any of the requested documents that were a part of the 
veteran's claims file on or before July 1998.  In November 
2003, the veteran's attorney submitted additional argument in 
support of the CUE motion, but did not submit copies of any 
documents that were a part of the veteran's claims file on or 
before July 1998.  The record reflects that the further 
efforts by VA subsequent to the June 2003 Court order to 
assist the moving party with the reconstruction of his claims 
file have been, likewise, unsuccessful in obtaining copies of 
documents that were a part of the veteran's claims file at 
the time of the July 1998 Board decision. 

In light of the existence of the factually undisputed July 
1998 Board decision, extensive efforts by VA at the RO and 
Board level to locate or reconstruct the veteran's claims 
file, the notice to the veteran and his attorney of the 
missing claims file and specific documents, the 
acknowledgment by the veteran and his attorney since at least 
May 2001 that the claims file was missing, and the Board's 
further efforts to satisfy the Court order that included 
requesting additional RO search for the claims file and 
requesting the veteran to supply copies of specifically 
identified documents that were a part of the veteran's claims 
file, the Board finds VA has met its duty to assist the 
veteran in locating and reconstructing his claims file, 
including allowing the veteran the opportunity to supply 
materials to assist in the reconstruction of his claims file.  
Moreover, neither the veteran nor his attorney has alleged 
how the missing claims file has prejudiced the veteran in a 
current Board ruling on a motion of CUE in the July 1998 
Board decision.  

The Board further finds that the loss of the veteran's claims 
file has not prejudiced the Board's consideration of his 
motion for reversal or revision of a July 1998 Board decision 
on the basis of CUE.  This is because a copy of the Board's 
July 1998 decision, of which there is no factual dispute, is 
a part of the claims file; because the veteran and his 
attorney have been notified of the missing claims file and 
have been provided the opportunity to provide copies of any 
documents that were a part of the record at the time of the 
Board's July 1998 decision; and because all of the veteran's 
arguments in support of his motion for CUE contend legal 
error in the Board's July 1998 decision, and do not contend 
factual error, that is, they do not allege that the correct 
facts were not before the Board at the time of the July 1998 
decision.  The July 1998 Board decision of record 
specifically outlined the pertinent facts of the case in a 
four page summary of the evidence that was of record at that 
time, and specifically summarized a July 1995 VA psychiatric 
examination report, a November 1995 lay statement from the 
veteran's brother, an August 1996 University of Kansas 
Medical Center Psychiatric examination report, VA outpatient 
treatment records, a November 1996 lay statement from the 
veteran's mother, and a September 1997 VA examination report.  
The veteran has not contended that any of the facts as 
summarized in the Board's July 1998 decision is erroneous.  
For these reasons, the Board finds that the loss of 
Appellant's claims file has not affected the Board's 
consideration of the motion of CUE in the July 1998 Board 
decision.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board by the veteran's representative in July 2000. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a July 1998 decision, the Board entered the pertinent 
finding of fact that included that "the objective clinical 
evidence demonstrated material improvement over the course of 
several years with no more than considerable social and 
industrial impairment" and there was "no more occupational 
and social impairment than that evidenced by reduced 
reliability and productivity due to such symptoms as 
impairment of short and long-term memory, disturbances of 
motivation and mood[,] and difficulty in establishing and 
maintaining effective work and social relationships."  This 
reflects the Board's consideration of rating under both the 
rating criteria for mental disorders in effect through 
November 6, 1996 and the new rating criteria for mental 
disorders in effect from November 7, 1996.  The July 1998 
Board decision included the conclusion of law that the 
December 1996 rating reduction was proper.  In the reasons 
and bases, the Board reasoned that "the reduction of the 
veteran's disability evaluation from 100 percent to 50 
percent was proper based on the numerous examination reports 
reflecting remission of symptoms, no betrayal of 
manifestations of schizophrenia, and a diagnosis of 
schizophrenia with a GAF [Global Assessment of Functioning 
Scale] score of 60."  A footnote explained that a GAF score 
of 60 reflected "no greater than moderate symptoms, with 
moderate difficulty in social, occupational or school 
functioning."  

In a July 2000 brief in support of the moving party's motion, 
and in argument in support of the motion received in November 
2003, the moving party's representative contends that the 
July 1998 Board decision was clearly and unmistakably 
erroneous in four ways.  Each contention is outlined and 
addressed below.

The moving party's first contention is that the Board's July 
1998 determination that the veteran's disability rating was 
properly reduced from 100 percent to 50 percent was not 
supported by an examination showing "material improvement" 
of mental condition as required by 38 C.F.R. § 3.343(a).  The 
specific contention is that, in order to meet the 
requirements of 38 C.F.R. § 3.343(a), a VA examination report 
itself had to state that the veteran had shown "material 
improvement" in his disability and that the Board was 
required to allege in the decision that a particular 
examination report stated that the veteran had materially 
improved.

With regard to this contention, the provisions of 38 C.F.R. 
§ 3.343(a) do not require that the VA examination report 
itself had to state that the veteran had shown "material 
improvement" in his disability in order to meet the 
requirements of 
38 C.F.R. § 3.343(a).  The regulatory requirement is that the 
examination report, or reports, are to show material 
improvement, not that the reports must explicitly state that 
material improvement had occurred.  The determination as to 
whether material improvement had occurred is an adjudicative 
determination.  See 38 C.F.R. § 3.343(a) (total disability 
ratings are "reduced"; examination reports to be 
"evaluated").  While the adjudicator is required by 38 
C.F.R. § 3.343(a) and multiple regulatory provisions and 
Court interpretations to consider and weigh any medical 
opinion evidence of record, including any opinion that stated 
the veteran had materially improved, the determination of 
material improvement is not a uniquely medical determination 
reserved for medical professionals.  The provisions of 38 
C.F.R. § 3.343(a) specifically provide that the 
"[e]xamination reports showing material improvement must be 
evaluated in conjunction with all the facts of record"; 
considering and weighing the medical examination report 
showing "material improvement" is an adjudicatory function 
to be undertaken by the VA fact finder.  Examination reports 
are some evidence that the adjudicator considers, in the 
context of all the lay and medical evidence of record, in 
determining whether material improvement has occurred.  As 
such, the Board was not required to find in its July 1998 
decision that any examination report explicitly contained a 
statement  that the veteran had materially improved, so that 
the Board's not specifically stating such in its decision 
cannot constitute CUE.  The evidence of record otherwise 
contained examination reports dated in July 1995, August 
1996, September 1996 (outpatient entry), and September 1997 
that the Board relied upon and considered, along with other 
evidence of record, as showing evidence of material 
improvement with remission of symptoms, no betrayal of 
manifestations of schizophrenia, and no greater than moderate 
symptoms, with moderate difficulty in social, occupational or 
school functioning.  The Board's finding of material 
improvement was well supported by the evidence of record at 
that time.  

The second allegation of CUE in the July 1998 Board decision 
is that the Board's finding that the veteran was not 
unemployable constituted CUE because the Board concluded that 
the veteran was "choosing" not to work, and because the 
Board relied upon statements by the veteran's family members 
"as evidence" for the purpose of determining whether the 
veteran was employable.  The moving party's attorney contends 
that the lay "statements by veteran's family members are not 
'evidence' of anything," and are not evidence of 
unemployability.  The moving party's attorney contends that 
the evidence of record "otherwise contained no evidence 
whatsoever which would have supported a finding that the 
veteran was employable."

With regard to the second allegation of CUE, the Board in 
July 1998 was not only permitted, but was indeed required, to 
consider all evidence of record as it weighed on the question 
of whether the veteran's service-connected schizophrenia had 
shown material improvement.  "The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination."  38 C.F.R. § 4.126 (1998).  See 
also 38 C.F.R. § 3.343(a) ("in conjunction with all the 
facts of record"); 38 C.F.R. § 4.2 (1998) ("It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture"); 
38 C.F.R. § 4.6 (1998) ("Every element in any way affecting 
the probative value to be assigned to the evidence in each 
individual claim must be thoroughly and conscientiously 
studied by each member of the rating board"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991); Weaver v. Principi, 
14 Vet. App. 301, 302 (2001) (per curiam order).  The 
evidence with which the Board was charged with considering in 
July 1998 included both medical and lay evidence.  The lay 
statements by the veteran's family members were in fact some 
"evidence" of the veteran's social ability and interaction 
with others, of periods of drug and alcohol abuse, and that 
the veteran had immediately stopped working upon receipt of 
the 100 percent rating.  Even assuming, arguendo, that the 
Board should not have relied upon the family members' 
statements for any particular proposition alleged, the July 
1998 Board decision reflects that the Board's determination 
of material improvement was not based in any significant way 
upon the family's lay statements, but instead was based upon 
"the clinical records and VA examination" that established 
that the veteran was functioning well.  The July 1998 Board 
decision explicitly assigned "far greater probative value to 
the numerous medical opinions of record."  

With regard to the contention that the evidence of record 
"otherwise contained no evidence whatsoever which would have 
supported a finding that the veteran was employable," the 
regulatory requirement was whether there had been material 
improvement in the veteran's mental condition so as to 
warrant no more than a 50 percent rating for schizophrenia.  
The evidence did include a July 1995 VA examination opinion 
that, although the veteran had not fully maintained a gainful 
employment, he was able to become employed with optimal 
capabilities.  The Board's factual determinations that "the 
objective clinical evidence demonstrated material improvement 
over the course of several years with no more than 
considerable social and industrial impairment" and there was 
"no more occupational and social impairment than that 
evidenced by reduced reliability and productivity due to such 
symptoms as impairment of short and long-term memory, 
disturbances of motivation and mood[,] and difficulty in 
establishing and maintaining effective work and social 
relationships" had a basis in the evidence then of record.  
The evidence then of record included four examination reports 
reflecting remission of symptoms, no betrayal of 
manifestations of schizophrenia, and a GAF score that 
represented no greater than moderate symptoms, with moderate 
difficulty in social, occupational or school functioning.  
The Board relied upon specific examination findings of record 
in July 1998 that included a GAF score of 60, evidence of 
social functioning with family, friends, and a girlfriend, 
evidence of stability on medication, and that the veteran was 
functioning well on a daily basis.     

The Board indicated in the July 1998 decision that, while it 
"did not view the veteran's refusal to work and his choice 
of engaging in alternative activities as a reason to continue 
higher disability benefits," the decision was based on "the 
numerous clinical records reflecting improvement in his 
psychiatric status over a period of years."  Regardless of 
the characterization by the Board in July 1998 of the reasons 
the veteran was not working, the decision was explicitly 
based primarily on the weight of the medical evidence of 
record; the veteran's "refusal to work" was not the 
ultimate basis of the Board's July 1998 decision.  Even 
assuming, arguendo, that the Board erred in considering the 
veteran's refusal to work as being a basis for not continuing 
a higher rating, the moving party has not specifically 
alleged, and the evidence does not otherwise show how this 
characterization by the Board would have manifested in a 
different result, given the multiple examination reports and 
clinical findings of record that the Board explicitly relied 
upon.  The moving party is required to "set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error."  
38 C.F.R. § 20.1404(b).   
  
The third allegation of CUE in the July 1998 Board decision 
is that the Board's finding that the veteran's employability 
precluded restoration of a 100 percent disability rating was 
an incorrect application of 38 C.F.R. § 3.343(a).  The moving 
party's attorney contends that, even where the veteran is 
shown to be employable, the provisions of 38 C.F.R. 
§ 3.343(a) prohibit reduction of benefits until the veteran 
had demonstrated a period of employment of three to six 
months and, after this period of employment, had undergone an 
examination confirming a prior examination's findings of 
employability.  The moving party's attorney appears to urge a 
reading of 38 C.F.R. § 3.343 as requiring a period of 
employment of 3 to 6 months plus reexamination before a 
reduction may occur, regardless of whether the veteran is 
otherwise employable, and regardless of any reasons for not 
working.  What 38 C.F.R. § 3.343(a) actually contemplates is 
that "consideration must be given particularly to whether 
the veteran attained improvement under the ordinary 
conditions of life"; reduced symptomatology because the 
veteran does not work, or undertakes a regimen that precludes 
work, does not constitute ordinary conditions of life.  The 
language under 38 C.F.R. § 3.343(a) regarding reexamination 
after a period of employment presupposes continued employment 
that is made possible only with a period of prolonged rest 
that brings the symptoms under control.  In this veteran's 
case, there was no such period of employment that was made 
possible only by prolonged rest; therefore, the provision of 
38 C.F.R. § 3.343(a) pertaining to reexamination following 
such employment does not apply.  

Moreover, such an interpretation as urged by the moving party 
may not be imposed on 38 C.F.R. § 3.343, as the law and 
regulations otherwise contemplate that a veteran may be 
adjudicated to be less than 100 percent disabled even though 
the veteran is not in fact working (due to factors other than 
service-connected psychiatric disability).  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996) in effect through 
November 6, 1996 provided a 100 percent rating based upon 
total social and industrial impairment.  Under 38 C.F.R. § 
4.16(c) (1996), if the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and this mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
then the mental disorder should have been rated 100 percent 
under the appropriate code.  The evidence of record at the 
time of the July 1998 Board decision, however, included 
evidence of the veteran's inability or unwillingness to work 
for reasons other than his service-connected schizophrenia.  
These reasons include inability to work for 20 years due to a 
physical back injury while working as a dishwasher, medical 
opinion evidence that the veteran was able to become employed 
with optimal capabilities, a GAF score of 60 that reflected 
not more than moderate symptoms or moderate difficulty in 
social and occupational functioning, and additional non-
service-connected psychiatric diagnoses that impacted the 
veteran's ability to secure or following a substantially 
gainful occupation.   

The schedular rating criteria under the General Rating 
Formula for Mental Disorders in effect from November 7, 1996 
considers the interference or impairment of occupational and 
social functioning, but does not provide for rating based 
merely on the fact that the veteran is not in fact working.  
38 C.F.R. § 4.130 (1998).  Ratings are based upon the average 
impairment in earning capacity, that is, the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  38 C.F.R. § 4.1 (1998).  
As indicated above, the July 1998 Board decision based its 
conclusion regarding whether reduction was proper and whether 
restoration was warranted primarily on the objective clinical 
findings and VA examination reports and the demonstration of 
symptomatology as measured by the schedular rating criteria. 

The fourth allegation of CUE in the July 1998 Board decision 
is that the Board failed to provide an adequate statement of 
the reasons and bases for its finding that the evidence in 
the record showed a material improvement in the veteran's 
mental condition.  The contention is that such alleged 
failure to provide adequate reasons and bases constituted 
"grave procedural error" of the nature described in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The specific 
allegations of inadequate reasons and bases are that, in 
light of the veteran's symptoms of paranoia, auditory and 
visual hallucinations, and questionable social and 
occupational adaptability, the July 1998 Board decision 
failed to explain why the examination reports constituted 
sufficient evidence of material improvement in the veteran's 
medical condition.  

With regard to this contention, the July 1998 Board decision 
in fact included the evidence of the veteran's symptoms of 
paranoia, auditory and visual hallucinations, and 
questionable social and occupational adaptability in its 
deliberation of the reduction and restoration questions.  As 
indicated in the Board's July 1998 decision, however, the 
evidence of record at the time also included evidence of 
material improvement, decreased symptoms or symptoms in 
remission, the veteran's report that difficulty with 
employers or co-workers had never resulted in industrial 
problems for him, that the veteran understood the 
hallucinations were not real, he was stable with medication, 
and was functioning well on a daily basis, and medical 
opinion evidence that the veteran had moderate difficulty in 
social, occupational, or school functioning.  The Board 
explicitly considered and weighed the veteran's industrial 
impairment but found no more than considerable social and 
industrial impairment and no more occupational and social 
impairment than that evidenced by reduced reliability and 
productivity.  The same September 1997 VA examination report 
that included the opinion of "questionable" social and 
occupational adaptability also assigned a GAF score of 60, 
which, the Board pointed out, was some evidence of no greater 
than moderate symptoms, with moderate difficulty in social 
and occupational functioning.  The Board weighed the evidence 
and found this evidence more probative than other symptoms 
indicated by the moving party.  A disagreement, such as this 
one, as to how the facts were weighed or evaluated cannot 
constitute CUE.  38 C.F.R. § 20.1403(d).   

As the Board did not fail to provide adequate reasons and 
bases in its July 1998 decision, the alleged ensuing "grave 
procedural error" did not arise.  Moreover, Hayre did not 
address the reasons and bases requirement in a Board 
decision, but dealt with whether pertinent records under VA's 
control were a part of the claims file so as to be before the 
adjudicator at the time the adjudicative determination was 
made.  The moving party does not allege that the proper 
evidence was not before the Board at the time of its July 
1998 decision.  As distinguished from this motion and the 
facts at the time of the July 1998 Board decision, in Hayre, 
the issue was the failure to give adequate notice as to 
circumstances regarding missing service medical records that 
the veteran had specifically requested VA to obtain.  Id. at 
1335.  As distinguished from the motion at hand, Hayre dealt 
with breach of duty to assist; failure to fulfill the duty to 
assist, no matter how egregious, by regulation cannot serve 
as the basis for CUE in a prior Board decision.  38 C.F.R. 
§ 20.1403(d).  

A nonstatutory means to obtain review of a final decision 
denying a claim previously existed through case law that 
held, in cases of "grave procedural error," RO or Board 
decisions are not final for purposes of direct appeal.  See 
Simmons v. West, 14 Vet. App. 84, 91 (2000); Tetro v. Gober, 
14 Vet. App. 100 (2000)).  These cases relied on the holding 
of the Federal Circuit in Hayre, supra.  However, Hayre has 
been overruled insofar as it held that the existence of 
"grave procedural error" renders a decision of VA non-
final.  Accordingly, the arguments advanced by the veteran's 
representative based on the grave procedural error holding of 
Hayre have been effectively disposed of by Tetro v. Principi, 
314 F.3d 1310 (Fed. Cir. 2003) (overruling Hayre in the 
context of a Board decision); Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) (overruling Hayre in the context of an RO 
decision).  In other words, there is no basis for finding 
that either a Board or unappealed RO decision in this case is 
not final because of grave procedural error.  

For these reasons, the Board finds that the evidence does not 
demonstrate that there was legal or factual error which, had 
it not been made, would have manifestly changed the outcome 
of the Board's July 1998 decision to deny an appeal for 
restoration of a total disability rating for schizophrenia.  
The July 1998 Board decision was consistent with and 
supported by the law then applicable for determining the 
propriety of a reduction and entitlement to restoration of a 
total disability rating.  For these reasons, the Board now 
finds that the July 1998 denial 
of restoration of a total disability rating for schizophrenia 
was supported by the 


evidence then of record and did not involve CUE.  
Consequently, the motion regarding CUE with respect to the 
July 1998 Board decision must be denied.  


ORDER

The motion for reversal or revision of the July 1998 Board 
decision on the grounds of CUE is denied.


                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



